

113 SRES 577 ATS: Permitting the collection of clothing, toys, food, and housewares during the holiday season for charitable purposes in Senate buildings.
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 577IN THE SENATE OF THE UNITED STATESNovember 12, 2014Mr. Sanders (for himself and Mr. Burr) submitted the following resolution; which was referred to the Committee on Rules and AdministrationNovember 18, 2014Committee discharged; considered and agreed toRESOLUTIONPermitting the collection of clothing, toys, food, and housewares during the holiday season for
			 charitable purposes in Senate buildings.1.Collection of clothing, toys,
			 food, and housewares during the holiday season for charitable purposes in
			 Senate buildings(a)In
			 generalNotwithstanding any other provision of the rules or
			 regulations of the Senate—(1)a Senator,
			 officer of the Senate, or employee of the Senate may collect from another
			 Senator, officer of the Senate, or employee of the Senate within Senate
			 buildings nonmonetary donations of clothing, toys, food, and housewares
			 for
			 charitable purposes related to serving persons in need or members of the
			 Armed
			 Forces and the families of those members during the holiday season, if the
			 charitable purposes do not otherwise violate any rule or regulation of the
			 Senate or of Federal law; and(2)a Senator,
			 officer of the Senate, or employee of the Senate may work with a nonprofit
			 organization with respect to the delivery of donations described under
			 paragraph (1).(b)ExpirationThe
			 authority provided by this resolution shall expire at the end of the
			 second
			 session of the 113th Congress.